DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 1 — 8 as being unpatentable over Stone et al
(U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S.
Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No.
2008/0233375 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 9, 11 — 13 and 15 — 17 as being unpatentable
over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of
Borchardt et al (U.S. Patent Application No. 2014/0334749 A1) and Wright et al (U.S.
Patent Application No. 2008/0233375 A1) and further in view of Compton (U.S. Patent No.
6,579,584 B1), of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 103(a) rejection of Claim 10  as being unpatentable over Stone et al (U.S.
Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent
Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375
Al) and Compton (U.S. Patent No. 6,579,584 B1) and further in view of Dorsey et al (U.S. Patent
Application No. 2012/0269466 A1), of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claim 14 as being unpatentable over Stone et al (U.S.
Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S. Patent
Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No. 2008/0233375
Al) and Compton (U.S. Patent No. 6,579,584 B1) and further in view of Boyd et al (U.S. Patent


5.	The 35 U.S.C. 103(a) rejection of Claims 21 — 23 as being unpatentable over Stone et al
(U.S. Patent Application Publication No. 2010/0233438 A1) in view of Borchardt et al (U.S.
Patent Application No. 2014/0334749 A1) and Wright et al (U.S. Patent Application No.
2008/0233375 Al) and Compton (U.S. Patent No. 6,579,584 B1), of record on page 2 of the previous Action, is withdrawn.

Specification
6.	The disclosure is objected to because of the following informalities: Paragraph 0091 of the instant specification defines 47% strain as stretching a film by an amount of 2 inches.  However, it is unclear if the film is stretched in the machine direction, resulting in stretching of 28% (9 inches divided by 7 inches because of paragraph 0089) or in the transverse direction, resulting in stretching of 25% (10 inches divided by 8 inches because of paragraph 0089). For purposes of examination, the stretching will be interpreted to be in the transverse direction.
Appropriate correction is required.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

8. 	Claims 1 — 9, 11 – 13, 15 – 17 and 21 – 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S. Patent Application Publication No. 2010/0233438 A1) in view of Kent et al (U.S. Patent Application No. 2016/0046412 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 A1).
With regard to Claims 1 — 4, Stone et al disclose a web having two layers, both layers
comprising a colorant (paragraph 0054) for making a bag (paragraph 0143); the web is a film
(paragraph 0078) and the colorant is a pigment (paragraph 0104); the film is embossed
(paragraph 0083) and is stretched by the embossing, preferably beyond its yield point (paragraph
0083); during embossing, discrete extended elements are obtained that are rib — like elements
(paragraph 0055; Figure 1) and the thinning of the layers of the discrete elements enables the
color of the bottom layer to become more visible through the top layer, and the color of the top
layer to become more visible through the bottom layer (paragraph 0051); a first layer is therefore
disclosed of a material comprising a first pigment that provides the first layer with a first color,
and a second layer is disclosed of a material comprising a second pigment that provides the
second layer with a second different color; because stretching beyond the yield point is disclosed
only as being ‘preferable,’ at least one embodiment is disclosed in which the stretching is not
beyond the yield point; the discrete elements are therefore a plurality of raised regions, and the
remainder of the film is a plurality of regions that are flat; the film is co — extruded (paragraph
0054) and comprises thermoplastic materials (paragraph 0047); no voiding agents are disclosed;
a film that is devoid of voiding agents is therefore disclosed. A first layer of a first thermoplastic
material and a second layer of the same thermoplastic material is not explicitly disclosed.
However, the film comprises linear low density polyethylene (paragraph 0083). It would have

linear low density polyethylene, as linear low density polyethylene is disclosed. Stone et al do
not explicitly disclose rib — like elements formed from intermittently stretched and thicker
regions and a range of delta E between about 2.50 and 7.00 when strained to a strain of about 40% to about 60%, straining the rib — like elements in – plane with the flat regions, and a strain of about 40% to about 60%.
Kent et al teach a bag comprising a bag (paragraph 0079) comprising sidewalls that are linear low density polyethylene (paragraph 0054) comprising rib — like elements in a strainable network formed from intermittently thicker and thinner regions (paragraph 0080; Figure 19) that is stretched from 0 to 25% (paragraph 0083) for the purpose of providing a bag having a draw tape (paragraph 0056).
It therefore would have been obvious for one of ordinary skill in the art to provide for rib
— like elements formed from intermittently stretched and thicker regions in order to provide
a bag having a draw tape as taught by Kent et al. It would have been obvious for one of ordinary skill in the art to provide for the claimed strain, as stretching from 0 to 25% is taught.
Wright et al teach a film (paragraph 0001) comprising a core layer comprising LLDPE
(paragraph 0029) comprising opacifying agents in the amount of from about 3.0 wt% to
about 20.0 wt% (paragraph 0034) that are titanium dioxide, which is a white pigment or carbon
black, which is a black pigment (paragraph 0057) and having a thickness of 10.0 m to 50.0 m
(paragraph 0035) and a skin layer comprising LLDPE (paragraph 0036) comprising opacifying
agents in the amount of from about 3.0 wt% to about 20.0 wt% (paragraph 0037) that are
titanium dioxide or carbon black (paragraph 0057) and having a thickness of 2.0 m to 10.0 m
(paragraph 0038) that are titanium dioxide or carbon black (paragraph 0057) and having a
m to 10.0 m (paragraph 0041), for the purpose of obtaining a film for a bag
that has a low manufacturing cost (paragraph 0001).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
core layer comprising LLDPE comprising opacifying agents in the amount of from about
3.0 wt% to about 20.0 wt% that are titanium dioxide or carbon black and having a thickness of 10.0 m to 50.0 m and a skin layer comprising LLDPE comprising opacifying agents in the
amount of from about 3.0 wt% to about 20.0 wt% that are titanium dioxide or carbon black and
having a thickness of 2.0 m to 10.0 m in order to obtain a film for a bag that has a low
manufacturing cost as taught by Wright et al. Although Wright et al fail to teach a film that has a
skin layer that is 20% of the total thickness and comprises 10% by weight carbon black and a
core layer that is 80% of the total thickness and comprises 10% by weight titanium oxide, the
disclosed ranges of titanium dioxide and carbon black and the disclosed ranges of thickness
overlap the ranges of a film that has a skin layer that is 20% of the total thickness and comprises
10% by weight carbon black and a core layer that is 80% of the total thickness and comprises
10% by weight titanium oxide. It would have been obvious for one of ordinary skill in the art to
provide for any amounts within the disclosed ranges, including those amounts that overlap the
claimed ranges. MPEP 2144.05. It therefore would have been obvious for one of ordinary skill in
the art, in the absence of unexpected results, to provide for a film that is identical to the film
disclosed in paragraph 0097 of the instant specification. A film having a white layer ratio of
80%, therefore greater than 40% of the thickness of the film, would therefore be obtained, and
the film would have the claimed delta E when subjected to a 47% strain, as disclosed in
paragraph 0098 of the instant specification.
With regard to Claim 5, rib — like elements arranged in a pattern are therefore disclosed.

With regard to Claim 7, one of the layers has a black color, and the other layer has a
white color (paragraphs 0111 — 0112 of Stone et al).
With regard to Claim 8, Stone et al do not explicitly disclose a plurality of layers of a first
color and a plurality of layers of a second color that are not alternating layers. However,
additional layers are disclosed (paragraph 0086). It would have been obvious for one of ordinary
skill in the art to provide for a plurality of layers of a first color and a plurality of layers of a
second color, therefore not alternating layers, as additional layers are disclosed.
With regard to Claims 9, 11 — 13 and 15 — 17, a bag comprising a first wall and a second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein each of the first wall and second wall comprise the film, would therefore be obtained.
With regard to Claims 21 – 23, a bag comprising a first wall and a second wall joined along a bottom edge, a first side edge and an opposing second edge, wherein each of the first wall and second wall comprise the film, would therefore be obtained.

9. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S.
Patent Application Publication No. 2010/0233438 A1) in view of Kent et al (U.S.
Patent Application No. 2016/0046412 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 Al) and further in view of Dorsey et al (U.S. Patent Application No. 2012/0269466 A1).
Stone et al, Kent et al and Wright et al disclose a bag as discussed above.
Stone et al, Kent et al and Wright et al and Compton fail to disclose intermittently stretched

Dorsey et al teach a bag (paragraph 0128) having intermittently stretched regions entirely
located in a band proximate a top edge of the bag, as shown in Figure 12 (paragraphs 0134 —
0135) for the purpose of obtaining a bag that is a grocery bag (paragraph 0128).
It therefore would have been obvious for one of ordinary skill in the art to provide for
intermittently stretched regions entirely located in a band proximate a top edge of the bag in
order to obtain a bag that is a grocery bag as taught by Dorsey et al.

10. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al (U.S.
Patent Application Publication No. 2010/0233438 A1) in view of Kent et al (U.S.
Patent Application No. 2016/0046412 A1) and Wright et al (U.S. Patent Application No. 2008/0233375 Al) and Compton (U.S. Patent No. 6,579,584 B1) and further in view of Boyd et al (U.S. Patent Application Publication No. 2007/0264468 A1).
Stone et al, Kent et al and Wright et al disclose a bag as discussed above.
Stone et al, Kent et al and Wright et al fail to disclose a colorant comprising 80%
titanium dioxide by mass and a colorant comprising 55% carbon black by mass and a LLDPE
masterbatch.
Boyd et al teach a colorant for a film comprising titanium dioxide or carbon black
(pigment; paragraph 0026) in the amount of 20 to 80% by mass in a masterbatch of polyethylene
(by weight of a concentrate; paragraph 0027) for the purpose of obtaining opacity of at least 75%
(paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
colorant comprising titanium dioxide or carbon black in the amount of 20 to 80% by mass in a

Although the disclosed ranges of amount of titanium dioxide and carbon black are not identical
to the claimed range, the disclosed ranges overlap the claimed ranges. It would have been
obvious for one of ordinary skill in the art to provide for any amounts within the disclosed
ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 17 and 21 – 23.



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).